                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ADAM HILL                                                                    PLAINTIFF
ADC #601559

v.                        CASE NO. 1:18-CV-00048 BSM

STEPHEN WILLIAMS, et al.                                                 DEFENDANTS

                                        ORDER

       The partial recommended disposition [Doc. No. 98] filed by United States Magistrate

Judge Patricia S. Harris has been received. No objections have been filed. After careful

review of the record, the proposed findings and recommended disposition are hereby adopted

in their entirety. Accordingly, defendant Crawford’s motion to dismiss for insufficiency of

process [Doc. No. 93] is denied and service will be reattempted on Crawford at the address

provided in her motion.

       IT IS SO ORDERED this 19th day of December 2018.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
